              Case 3:21-cv-03493-WHO Document 6 Filed 07/26/21 Page 1 of 3


 1   Stephen D. Finestone (125675)
     Ryan A. Witthans (301432)
 2   FINESTONE HAYES LLP
     456 Montgomery Street, 20th Floor
 3   San Francisco, CA 94104
     Tel.: (415) 421-2624
 4   Fax: (415) 398-2820
     Email: sfinestone@fhlawllp.com
 5   Email: rwitthans@fhlawllp.com
 6   Attorneys for Appellee
     Evander Frank Kane
 7

 8                         UNITED STATES BANKRUPTCY COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                 SAN FRANCISCO DIVISION

11    In re                                              Case No. 21-cv-03493-WHO

12    EVANDER FRANK KANE,                                Bankruptcy Case No. 21-50028-SLJ
13
      Debtor.                                            Chapter 7
14

15                                                       STIPULATION AND ORDER TO
      SOUTH RIVER CAPITAL, LLC                           MODIFY THE BRIEFING DEADLINES
16                                                       ON APPEAL
                      Appellant
17
      v.
18
      EVANDER FRANK KANE
19
                      Appellee
20

21

22

23            Appellant, South River Capital, LLC (“South River”), and Appellee, Evander Frank Kane
24   (“Kane”), enter into the following stipulation to modify the briefing schedule for this appeal as
25   set forth below (the "Stipulation") and request the Court's approval of the revised schedule.
26                                              RECITALS
27            1.     South River filed a Notice of Appeal in the abovementioned bankruptcy case
28   pending in the US Bankruptcy Court regarding an Order Denying Motion to Convert and
     STIP RE BRIEFING SCHEDULE                                                                           1
            Case 3:21-cv-03493-WHO Document 6 Filed 07/26/21 Page 2 of 3


 1   electing this Court to resolve the appeal (the "Appeal").

 2          2.      Pursuant to this Court's Notice of Filing of Appeal & Scheduling Order (the

 3   Scheduling Order) [dated May 10, 2021; Doc. No. 2] the Appellant's principal brief was due no

 4   more than 30 days after docketing of notice that the record in this matter had been transmitted or

 5   is available electronically on the Court's docket;

 6          3.      On July 6, 2021, South River timely filed its Appellant’s Opening Brief (Doc. No.

 7   4);

 8          4.      Pursuant to the Scheduling Order, Kane’s responsive brief is due no more than 30

 9   days after South River’s opening brief;

10          5.      Kane has requested, and South River has agreed to extend the time for Kane to

11   file his responsive brief to September 7, 2021. There have been no other previous time

12   modifications in the Appeal; and

13          6.      Therefore, Kane and South River propose to modify the briefing schedule in the

14   Appeal as set forth below.

15                                             STIPULATION

16   The Parties stipulate and agree, through their respective attorneys, as follows:

17          1.      Kane’s responsive brief shall be due no later than September 7, 2021.

18          2.      Except as specifically modified herein, all other deadlines for briefs in the Appeal

19   and other matters set forth in the Scheduling Order remain unchanged and in effect.

20          3.      Kane and South River request that the Court enter an order approving this

21   Stipulation.
     DATED: July 26, 2021                                 BINDER & MALTER, LLP
22

23

24                                              By: /s/ Wendy Watrous Smith
                                                    Wendy Watrous Smith
25                                                  Attorneys for Appellant South River Capital LLC
26

27

28
     STIP RE BRIEFING SCHEDULE                                                                         2
          Case 3:21-cv-03493-WHO Document 6 Filed 07/26/21 Page 3 of 3


     DATED: July 26, 2021                     FINESTONE HAYES LLP
 1

 2

 3                                     By: /s/ Stephen D. Finestone
                                           Stephen D. Finestone
 4                                         Attorneys for Appellee Evander Frank Kane
 5

 6                                           ORDER

 7         IT IS SO ORDERED
 8

 9   DATED: ________________________

10

11                                     By:
12                                           Hon. William H. Orrick
                                             District Judge of the United States District Court
13                                           for the Northern District of California

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP RE BRIEFING SCHEDULE                                                                    3
